 
Exhibit 10.5

 
 
PROPOSED FINANCING

 
 
OF

 
 
TUNGSTEN CORP.

 


By reading the information contained within this document, the recipient agrees
with Tungsten Corp. (the “Company”) to maintain in confidence such information,
together with any other non-public information regarding the Company obtained
from the Company or its agents during the course of the proposed financing.  The
Company has caused these materials to be delivered to you in reliance upon such
agreement and upon Rules promulgated under Regulation FD by the Securities and
Exchange Commission.


 
THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS AND MAY NOT BE
SOLD, OFFERED TO SALE, TRANSFERRED, PLEDGED, HYPOTHECATED OR OTHERWISE ASSIGNED
EXCEPT PURSUANT TO (i) A REGISTRATION STATEMENT RELATING TO THE SECURITIES WHICH
IS EFFECTIVE UNDER THE SECURITIES ACT, (ii) TO A NON-US PERSON IN AN OFFSHORE
TRANSACTION IN ACCORDANCE WITH RULE 903 OR RULE 904 (AS APPLICABLE) OF
REGULATION S UNDER THE SECURITIES ACT, (iii) RULE 144 PROMULGATED UNDER THE
SECURITIES ACT OR (iv) AN OPINION OF COUNSEL OR OTHER EVIDENCE SATISFACTORY TO
THE COMPANY AND ITS COUNSEL THAT AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS
OF THE SECURITIES ACT OR ANY APPLICABLE STATE LAWS IS AVAILABLE.
 
 
 
 

--------------------------------------------------------------------------------

 
 



CONFIDENTIAL
 
SUMMARY OF OFFERING
 
This Confidential Summary of Offering is not intended to be contractually
binding, other than the section entitled “Confidential Information” and is
subject in all respects (other than with respect to such section) to the
execution of the Securities Purchase Agreement.
 
Issuer:
 
Tungsten Corp., a Nevada corporation (the “Company”).
     
Securities Offered:
 
Up to 2,000,000 shares of the Company’s common stock, par value $0.0001, at
$0.25 per share (the “Shares”), in accordance with the terms and conditions set
forth in Annex I  (the “Offering”).  The Offering, subject to authorization from
the Board of Directors of the Company, will be completed on a best efforts basis
and is subject to adjustment by the Company.
     
Purchase Price:
 
$0.25 per Share.
     
Closing Date:
 
The Company and each Investor shall execute a Securities Purchase Agreement in
substantially the form set forth herein.  The closing of the Offering shall
occur continuously as subscriptions and proceeds are received, and certificates
representing the Shares shall be issued to each Investor and funds paid to the
Company (or as the Company directs) (the “Closing Date”).  However, the Closing
Date shall be no later than April 30, 2013, which may be extended by mutual
agreement of both parties.
     
Use of Proceeds
 
For general working capital.
     
Investor Qualifications:
 
The Investor must be an “accredited investor” as defined in Regulation D of the
Securities Act of 1933, as amended (the “Securities Act”), or Investor must be a
non-“U.S. Person” as defined in Regulation S of the Securities Act, and must
represent and warrant to the Company that it is acquiring the Shares for
investment with no present intention of distributing any of the Shares.  The
Securities Purchase Agreement contains other appropriate representations and
warranties of Investor to the Company.
     
Securities Certificates:
 
Certificates evidencing the Shares which are delivered to Investor within seven
days of the closing, will bear a restrictive legend stating that such securities
have been sold pursuant to the Securities Purchase Agreement and that the shares
may not be resold except as permitted under the Securities Act pursuant to a
Registration Statement that has been declared effective or an exemption
therefrom, and may be resold subject to certain limitations and procedures
agreed to in the Securities Purchase Agreement.
     
Risk Factors:
 
The securities offered hereby involve a high degree of risk. Investor must read
the disclosure relating to the risks affecting the Company as set forth in Annex
II of the Securities Purchase Agreement, in addition to documents filed by the
Company with the SEC under the Securities Exchange Act of 1934, as amended.

 
 
 
2

--------------------------------------------------------------------------------

 
 
OTC Market Symbol:
 
TUNG
     
Confidential Information:
 
The recipient of this Confidential Summary of Offering and the materials
attached hereto agrees with the Company to maintain in confidence this disclosed
information, together with any other non-public information regarding the
Company obtained from the Company, or its agents during the course of the
proposed Offering.  The Company has caused these materials to be delivered to
Investor in reliance upon such agreement and upon Rules promulgated by the SEC
pursuant to Regulation FD.
     
Transfer Agent:
 
Securities Transfer Corp.
2591 Dallas Parkway, Suite 102
Fricso, Texas 75034

 

 
3

--------------------------------------------------------------------------------

 

INSTRUCTION SHEET FOR INVESTOR


(to be read in conjunction with the entire Securities Purchase Agreement)


A. Complete the following items in the Securities Purchase Agreement:
 
1. Provide the information regarding the Investor requested on the Signature
Page to the Securities Purchase Agreement.  Please submit a separate Securities
Purchase Agreement for each individual person/entity that will hold the
Shares.  The Securities Purchase Agreement must be executed by an individual
authorized to bind the Investor.  Please also complete an Accredited Investor
Questionnaire enclosed herein if you are a citizen, resident or entity formed in
the United States.


2. Return the signed Securities Purchase Agreement and the Accredited Investor
Questionnaire (if applicable) by fax and send the original signed Securities
Purchase Agreement and Accredited Investor Questionnaire (if applicable) by
overnight mail to:


Greenberg Traurig, LLP
Attention: Mark Lee
1201 K Street, Suite 1100
Sacramento, CA 95814, U.S.A.
Tel: (916) 442-1111
Facsimile: (916) 448-1709
 
B. Funds for the purchase of Shares should be sent via wire transfer or
certified check to the Company.
 
Bank: SunTrust Bank NA
25 Park Place
Atlanta, GA 30303
a/c Name: Nevada Tungsten Holdings Ltd.
a/c #: 1000148621922
ABA #: 063102152
             
Swift: SNTRUS3A
Account holder address:
1671 SW 105 Lane
Davie FL  33324



 
 
4

--------------------------------------------------------------------------------

 
 
SECURITIES PURCHASE AGREEMENT
(Signature Page)


TUNGSTEN CORP.
BLOCK 225, 02-213, TAMPINES ST. 23
SINGAPORE 521225


Ladies & Gentlemen:


The undersigned (the “Investor”), hereby confirms its agreement with you as
follows:


1. This Securities Purchase Agreement, including the Terms and Conditions set
forth in Annex I (the “Terms and Conditions”), the Risk Factors set forth in
Annex II (the “Risk Factors”), and exhibits, which are all attached hereto and
incorporated herein by reference as if fully set forth herein (the “Agreement”),
is made as of the date set forth below between Tungsten Corp., a Nevada
corporation (the “Company”), and the Investor.
 
2. The Company has authorized the sale and issuance of up to 2,000,000 shares of
the Company’s Common Stock, $0.0001 par value, at $0.25 per share (the “Shares”)
to the Investor in a private placement (the “Offering”).
 
3. Pursuant to the Terms and Conditions, the Company and the Investor agree that
the Investor will purchase from the Company and the Company will issue and sell
to the Investor 2,000,000Shares, for a purchase price of $0.25 per Share, for an
aggregate purchase price of $500,000.  Unless otherwise requested by the
Investor, certificates representing the Common Stock purchased by the Investor
will be registered in the Investor’s name and address as set forth below.


Date: ______________, 2013
 
 

  Investor:           By:           Print Name:           Title:          
Address:                                   Phone:           Fax:          
Social Security Number or TIN (if applicable):        

 

 
5

--------------------------------------------------------------------------------

 

ANNEX I


TERMS AND CONDITIONS FOR PURCHASE OF SHARES


Investment in the Company involves a high degree of risk.  Investor should
carefully consider the risk factors set forth in Annex II in addition to the
other information set forth in this Annex I before purchasing securities of the
Company.


1.           Authorization and Sale of the Shares.  Subject to these Terms and
Conditions, the Company has authorized the sale of up to [                 ]
shares of the Company’s common stock, par value $0.0001, at a purchase price of
$0.25 per share (“Shares”).  The Company reserves the right to increase or
decrease this number.  All references to currency in this Securities Purchase
Agreement shall refer to the lawful currency of the United States of America.
 
2.           Agreement to Sell and Purchase the Shares.


2.1           At the Closing (as defined in Section 3 of this Annex I), the
Company will sell to the Investor, and the Investor will purchase from the
Company, upon the terms and conditions hereinafter set forth, the number of
Shares, if applicable, set forth in Section 3 of the Signature Page to the
Securities Purchase Agreement at the purchase price set forth thereon.


2.2           The Company may enter into the same form of Securities Purchase
Agreement (“Agreement”), including these Terms and Conditions, with other
Investors and expects to complete sales of subsequent Shares to other Investors.


3.           Delivery of the Shares at Closing.  The completion of the purchase
and sale of the Shares (the “Closing”) shall occur at the offices of the Company
upon receipt of cleared funds and fully executed documents for the purchase of
the Shares on each date set by the Company, provided that a closing shall occur
no later than April 30, 2013, which date may be extended by mutual agreement of
both parties.  Within seven (7) days after each Closing, the Company shall
deliver to the Investor one or more stock certificates representing the number
of Shares as set forth in Section 3 of the Signature Page to the Securities
Purchase Agreement, each such certificate or certificates to be registered in
the name of the Investor, as set forth in Section 3 of the Signature Page to the
Securities Purchase Agreement.


The Company’s obligation to issue the Shares to the Investor shall be subject to
the following conditions, any one or more of which may be waived by the Company:
(a) receipt by the Company of a certified or official bank check or wire
transfer of funds in the full amount of the purchase price for the Shares being
purchased hereunder as set forth in Section 3 of Signature Page to the
Securities Purchase Agreement; and (b) the accuracy of the representations and
warranties made by the Investor and the fulfillment of those undertakings of the
Investor to be fulfilled prior to the Closing.


The Investor’s obligation to purchase the Shares shall be subject to the
following conditions, any one or more of which may be waived by the Investor:
(1) the representations and warranties of the Company set forth herein shall be
true and correct as of the Closing Date in all material respects and (2) the
Investor shall have received such documents as such Investor shall reasonably
have requested in connection with its due diligence.


4.           Representations, Warranties and Covenants of the Company.  The
Company hereby represents and warrants to, and covenants with, the Investor, as
follows:


4.1           Organization.  The Company is duly organized and validly existing
in good standing under the laws of the jurisdiction of its organization.  The
Company has full power and authority to own, operate and occupy its properties
and to conduct its business as presently contemplated and is registered or
qualified to do business and in good standing in each jurisdiction in which the
nature of the business conducted by it or the location of the properties owned
or leased by it requires such qualification and where the failure to be so
qualified would have a material adverse effect upon the condition (financial or
otherwise), earnings, business or business prospects, properties or operations
of the Company (a “Material Adverse Effect”), and no proceeding has been
instituted in any such jurisdiction, revoking, limiting or curtailing, or
seeking to revoke, limit or curtail, such power and authority or qualification.
 
 
6

--------------------------------------------------------------------------------

 
 
4.2           Due Authorization and Valid Issuance.  The Company has all
requisite power and authority to execute, deliver and perform its obligations
under the Agreement, and the Agreement has been duly authorized and validly
executed and delivered by the Company and constitutes a legal, valid and binding
agreement of the Company enforceable against the Company in accordance with
their terms, except as rights to indemnity and contribution may be limited by
state or federal securities laws or the public policy underlying such laws,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ and contracting
parties’ rights generally and except as enforceability may be subject to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law). No further approval or authorization of any
stockholder, the Board of Directors of the Company or others is required for the
issuance and sale of the Shares.   The Shares being purchased by the Investor
hereunder will, upon issuance and payment therefore pursuant to the terms
hereof, be duly authorized, validly issued, fully-paid and nonassessable.


4.3             Non-Contravention.  The execution and delivery of the Agreement,
the issuance and sale of the Shares under the Agreement, the fulfillment of the
terms of the Agreement and the consummation of the transactions contemplated
thereby will not (A) conflict with or constitute a violation of, or default
under, (i) any material bond, debenture, note or other evidence of indebtedness,
lease, contract, indenture, mortgage, deed of trust, loan agreement, joint
venture or other agreement or instrument to which the Company is a party or by
which it or its properties are bound, (ii) the charter, by-laws or other
organizational documents of the Company, or (iii) any law, administrative
regulation, ordinance or order of any court or governmental agency, arbitration
panel or authority applicable to the Company or its properties, except in the
case of clauses (i) and (iii) for any such conflicts, violations or defaults
which are not reasonably likely to have a Material Adverse Effect or (B) result
in the creation or imposition of any lien, encumbrance, claim, security interest
or restriction whatsoever upon any of the material properties or assets of the
Company or an acceleration of indebtedness pursuant to any obligation, agreement
or condition contained in any material bond, debenture, note or any other
evidence of indebtedness or any material indenture, mortgage, deed of trust or
any other agreement or instrument to which the Company is a party or by which
any of them is bound or to which any of the material property or assets of the
Company is subject.
 
 
4.4           Capitalization.  As of December 10, 2012, there were 66,000,000
shares of the Company’s common stock issued and outstanding.  Except as set
forth herein or contemplated by documents filed by the Company with the
Securities and Exchange Commission (the “SEC”) under the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), since such date through the date
hereof (the “Exchange Act Documents”), there are no other outstanding rights
(including, without limitation, preemptive rights), warrants or options to
acquire, or instruments convertible into or exchangeable for, any unissued
shares of capital stock or other equity interest in the Company or any contract,
commitment, agreement, understanding or arrangement of any kind to which the
Company is a party or of which the Company has knowledge and relating to the
issuance or sale of any capital stock of the Company, any such convertible or
exchangeable securities or any such rights, warrants or options.


4.5           Legal Proceedings.  There is no material legal or governmental
proceeding pending or, to the knowledge of the Company, threatened to which the
Company is or may be a party or of which the business or property of the Company
is subject that is not disclosed in the Exchange Act Documents.


4.6           No Violations.  The Company is not in violation of its charter,
bylaws, or other organizational document, or in violation of any law,
administrative regulation, ordinance or order of any court or governmental
agency, arbitration panel or authority applicable to the Company, which
violation, individually or in the aggregate, would be reasonably likely to have
a Material Adverse Effect, or is in default (and there exists no condition
which, with the passage of time or otherwise, would constitute a default) in any
material respect in the performance of any bond, debenture, note or any other
evidence of indebtedness in any indenture, mortgage, deed of trust or any other
material agreement or instrument to which the Company is a party or by which the
Company is bound or by which the properties of the Company are bound, which
would be reasonably likely to have a Material Adverse Effect.
 
 
7

--------------------------------------------------------------------------------

 
 
5.           Representations, Warranties and Covenants of the Investor.


5.1           The Investor represents and warrants to, and covenants with, the
Company that:  (i) the Investor is an “accredited investor” as defined in Rule
501 of Regulation D under the Securities Act and the Investor is knowledgeable,
sophisticated and experienced in making, and is qualified to make decisions with
respect to investments in shares presenting an investment decision like that
involved in the purchase of the Shares, including investments in securities
issued by the Company and investments in comparable companies, and has
requested, received, reviewed and considered all information it deemed relevant
in making an informed decision to purchase the Shares; (ii) the Investor has
carefully read and fully understands the risks involved with an investment in
the Company including, without limitation, the risks identified on Annex II,
attached hereto, (iii) the Investor is acquiring the number of Shares set forth
in Section 3 of the Signature Page to the Securities Purchase Agreement in the
ordinary course of its business and for its own account for investment only and
with no present intention of distributing any of such Shares or any arrangement
or understanding with any other persons regarding the distribution of such
Shares; (iv) the Investor will not, directly or indirectly, offer, sell, pledge,
transfer or otherwise dispose of (or solicit any offers to buy, purchase or
otherwise acquire or take a pledge of) any of the Shares except in compliance
with the Securities Act, applicable state securities laws and the respective
rules and regulations promulgated thereunder; (v) all of the representations
made by the Investor are true, correct and complete as of the date hereof and
will be true, correct and complete as of the Closing Date; and (vi) the Investor
has, in connection with its decision to purchase the number of Shares set forth
in Section 3 of the Signature Page to the Securities Purchase Agreement, relied
only upon the Exchange Act Documents and the representations and warranties of
the Company contained herein.  There are no suits, pending litigation, or claims
against the undersigned that could materially affect the net worth of the
Investor.


5.2           The Investor acknowledges that it has had access to the Exchange
Act Documents and has carefully reviewed the same.  The Investor further
acknowledges that the Company has made available to it the opportunity to ask
questions of and receive answers from the Company’s officers and directors
concerning the terms and conditions of this Agreement and the business and
financial condition of the Company, and the Investor has received to its
satisfaction, such information about the business and financial condition of the
Company and the terms and conditions of the Agreement as it has requested.  The
Investor has carefully considered the potential risks relating to the Company
and a purchase of the Shares, and fully understands that the Shares are
speculative investments, which involve a high degree of risk of loss of the
Investor’s entire investment.  Among others, the undersigned has carefully
considered each of the risks identified under the caption “Risk Factors” in the
Exchange Act Documents and Annex II.


5.3           The Investor acknowledges, represents and agrees that no action
has been or will be taken in any jurisdiction outside the United States by the
Company that would permit an offering of the Shares, or possession or
distribution of offering materials in connection with the issuance of the
Shares, in any jurisdiction outside the United States where legal action by the
Company for that purpose is required.  Investor will comply with all applicable
laws and regulations in each foreign jurisdiction in which it purchases, offers,
sells or delivers Shares or has in its possession or distributes any offering
material, in all cases at its own expense.


5.4           The Investor hereby covenants with the Company not to make any
sale of the Shares without complying with the provisions of this Agreement, and
the Investor acknowledges that the certificates evidencing the Shares will be
imprinted with a legend that prohibits their transfer except in accordance
therewith.  The overall commitment of the Investor to investments, which are not
readily marketable, is not excessive in view of the Investor’s net worth and
financial circumstances, and any purchase of the Shares will not cause such
commitment to become excessive.  The Investor is able to bear the economic risk
of an investment in the Shares.


5.5           The Investor further represents and warrants to, and covenants
with, the Company that (i) the Investor has full right, power, authority and
capacity to enter into this Agreement and to consummate the transactions
contemplated hereby and has taken all necessary action to authorize the
execution, delivery and performance of this Agreement, and (ii) this Agreement
constitutes a valid and binding obligation of the Investor enforceable against
the Investor in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors’ and contracting parties’ rights generally and
except as enforceability may be subject to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).
 
 
8

--------------------------------------------------------------------------------

 
 
5.6           Investor will not use any of the restricted Shares acquired
pursuant to this Agreement to cover any short position in the Common Stock of
the Company if doing so would be in violation of applicable securities laws.


5.7           The Investor understands that nothing in the Exchange Act
Documents, this Agreement or any other materials presented to the Investor in
connection with the purchase and sale of the Shares constitutes legal, tax or
investment advice.  The Investor has consulted such legal, tax and investment
advisors, as it, in its sole discretion, has deemed necessary or appropriate in
connection with its purchase of the Shares.


5.8           The Investor understands that the issuance of the Shares to the
Investor  has not been registered under the Securities Act in reliance upon one
or more specific exemptions therefrom, including Regulation D and/or Regulation
S, which exemption depends upon, among other things, the accuracy of the
Investor’s representations made in this Agreement.  The Investor understands
that the Shares must be held indefinitely unless subsequently registered under
the Securities Act and qualified under applicable state securities laws, or
unless an exemption from such registration and qualification requirements is
otherwise available.  The  Investor acknowledges that the Company has no
obligation to register or qualify the Shares for resale. The Investor
acknowledges that the Company will refuse to register any transfer of Shares
that is not made in accordance with the provisions of Regulation S, registered
pursuant to the Securities Act or otherwise exempt from such registration. The
Investor further acknowledges that if an exemption from registration or
qualification is available, it may be conditioned on various requirements
including, but not limited to, the time and manner of sale, the holding period
for the Shares, and requirements relating to the Company which are outside of
the Investor’s control, and which the Company is under no obligation and may not
be able to satisfy. The Investor has been independently advised as to the
applicable holding period imposed in respect of the Shares by securities
legislation in the jurisdiction in which the undersigned resides and confirms
that no representation has been made respecting the applicable holding periods
for the Shares in such jurisdiction and it is aware of the risks and other
characteristics of the Shares and of the fact that the undersigned may not
resell the Shares except in accordance with applicable securities legislation
and regulatory policy.


5.9           A copy of the Company’s annual report on Form 10-K, its quarterly
reports on Form 10-Q, current reports on Form 8-K and information statements are
available on the SEC’s website at www.sec.gov.


5.10           For purposes of compliance with the Regulation S exemption for
the offer and sale of the Shares to non-U.S. Persons, if the Investor is not a
“U.S. Person,” as such term is defined in Rule 902(k) of Regulation S,1 the
Investor represents and warrants they are a person or entity that is outside the
United Sates, and further represents and warrants as follows:
 
            

1
    Regulation S provides in part as follows:

 
1.
“U.S. person” means:  (i) any natural person resident in the United States; (ii)
any partnership or corporation organized or incorporated under the laws of the
United States; (iii) any estate of which any executor or administrator is a U.S.
person; (iv) any trust of which any trustee is a U.S. person; (v) any agency or
branch of a foreign entity located in the United States; (vi) any
non-discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary for the benefit or account of a U.S. person;
(vii) any discretionary account or similar account (other than an estate or
trust) held by a dealer or other fiduciary organized, incorporated, or (if an
individual) resident in the United States; and (viii) any partnership or
corporation if: (A) organized or incorporated under the laws of any foreign
jurisdiction; and (B) formed by a U.S. person principally for the purpose of
investing in securities not registered under the Securities Act of 1933, as
amended, unless it is organized or incorporated, and owned, by accredited
investors (as defined in Rule 501(a)) who are not natural persons, estates or
trusts.

 
2.
The following are not “U.S. persons”: (i) any discretionary account or similar
account (other than an estate or trust) held for the benefit or account of a
non-U.S. person by a dealer or other professional fiduciary organized,
incorporated, or (if an individual) resident in the United States; (ii) any
estate of which any professional fiduciary acting as executor or administrator
is a U.S. person if: (A) an executor or administrator of the estate who is not a
U.S. person has sole or shared investment discretion with respect to the assets
of the estate; and (B) the estate is governed by foreign law; (iii) any trust of
which any professional fiduciary acting as trustee is a U.S. person, if a
trustee who is not a U.S. person has sole or shared investment discretion with
respect to the trust assets, and no beneficiary of the trust (and no settlor if
the trust is revocable) is a U.S. person; (iv) an employee benefit plan
established and administered in accordance with the law of a country other than
the United States and customary practices and documentation of such country; (v)
any agency or branch of a U.S. person located outside the United States if: (A)
the agency or branch operates for valid business reasons; and (B) the agency or
branch is engaged in the business of insurance or banking and is subject to
substantive insurance or banking regulation, respectively, in the jurisdiction
where located; and (vi) the International Monetary Fund, the International Bank
for Reconstruction and Development, the Inter-American Development Bank, the
Asian Development Bank, the African Development Bank, the United Nations, and
their agencies, affiliates and pension plans, and any other similar
international organizations, their agencies, affiliates and pension plans.

 


 
9

--------------------------------------------------------------------------------

 
 
(a)           The Investor  is not acquiring the Shares for the account or
benefit of a U.S. Person.


(b)           If the Investor is a legal entity, it has not been formed
specifically for the purpose of investing in the Company.


(c)           The Investor  hereby represents that he, she or it has satisfied
and fully observed the laws of the jurisdiction in which he, she or it is
located or domiciled, in connection with the acquisition of the Shares,
including (i) the legal requirements of the Investor’s jurisdiction for the
acquisition of the Shares, (ii) any foreign exchange restrictions applicable to
such acquisition, (iii) any governmental or other consents that may need to be
obtained, and (iv) the income tax and other tax consequences, if any, which may
be relevant to the holding, redemption, sale, or transfer of the Shares; and
further, the Investor agrees to continue to comply with such laws as long as he,
she or it shall hold the Shares.


(d)           To the knowledge of the Investor, without having made any
independent investigation, neither the Company nor any person acting for the
Company, has conducted any “directed selling efforts” in the United States as
the term “directed selling efforts” is defined in Rule 902 of Regulation S,
which, in general, means any activity undertaken for the purpose of, or that
could reasonably be expected to have the effect of, conditioning the marketing
in the United States for any of the Shares being offered.  Such activity
includes, without limitation, the mailing of printed material to investors
residing in the United States, the holding of promotional seminars in the United
States, and the placement of advertisements with radio or television stations
broadcasting in the United States or in publications with a general circulation
in the United States, which discuss the offering of the Shares.  To the
knowledge of the Investor, the Shares were not offered to the undersigned
through, and the undersigned is not aware of, any form of general solicitation
or general advertising, including without limitation, (i) any advertisement,
article, notice or other communication published in any newspaper, magazine or
similar media or broadcast over television or radio, and (ii) any seminar or
meeting whose attendees have been invited by any general solicitation or general
advertising.


(e)           The Investor will offer, sell or otherwise transfer the Shares,
only (A) pursuant to a registration statement that has been declared effective
under the Securities Act, (B) pursuant to offers and sales that occur outside
the United States within the meaning of Regulation S in a transaction meeting
the requirements of Rule 904 (or other applicable Rule) under the Securities
Act, or (C) pursuant to another available exemption from the registration
requirements of the Securities Act, subject to the Company’s right prior to any
offer, sale or transfer pursuant to clauses (B) or (C) to require the delivery
of an opinion of counsel, certificates or other information reasonably
satisfactory to the Company for the purpose of determining the availability of
an exemption.


(f)           The Investor will not engage in hedging transactions involving the
Shares unless such transactions are in compliance with the Securities Act.


(g)           The Investor represents and warrants that the undersigned is not a
citizen of the United States and is not, and has no present intention of
becoming, a resident of the United States (defined as being any natural person
physically present within the United States for at least 183 days in a 12-month
consecutive period or any entity who maintained an office in the United States
at any time during a 12-month consecutive period). The Investor understands that
the Company may rely upon the representations and warranty of this paragraph as
a basis for an exemption from registration of the Shares under the Securities
Act of 1933, as amended, and the provisions of relevant state securities laws.
 
 
10

--------------------------------------------------------------------------------

 
 
5.11               The Investor is not a “disqualified
organization.”  “Disqualified organization” means (i) the federal government of
the United States; (ii) any state or political subdivision of the United States;
(iii) any foreign government; (iv) any international organization; (v) any
agency or instrumentality of any of the organizations listed in clauses (i),
(ii), (iii) or (iv) above; (vi) any other tax exempt organization, other than a
farmer’s cooperative described in Section 521 of the Code that is exempt from
both income taxation and from taxation under the unrelated business taxable
income provisions of the Code; or (vii) any rural electrical or telephone
cooperative.
 
5.12               The Investor represents that neither it nor, to the
Investor’s knowledge, any person or entity controlling, controlled by or under
common control with the Investor, nor any person or entity having a beneficial
interest in the Investor, nor any other person or entity on whose behalf the
undersigned is acting (i) is a person or entity listed in the annex to Executive
Order No. 13224 (2001) issued by the President of the United States (Executive
Order Blocking Property and Prohibiting Transactions with Persons Who Commit,
Threaten to Commit, or Support Terrorism); (ii) is named on the List of
Specially Designated Nationals and Blocked Persons maintained by the U.S. Office
of Foreign Assets Control (OFAC); (iii) is a non-U.S. shell bank or is providing
banking services indirectly to a non-U.S. shell bank; (iv) is a senior non-U.S.
political figure or an immediate family member or close associate of such
figure; or (v) is otherwise prohibited from investing in the Company pursuant to
applicable U.S. anti-money laundering, antiterrorist and asset control laws,
regulations, rules or orders (categories (i) through (v) collectively, a
“Prohibited Investor”).  The Investor agrees to provide the Company, promptly
upon request, all information that the Company reasonably deems necessary or
appropriate to comply with applicable U.S. anti-money laundering, antiterrorist
and asset control laws, regulations, rules and orders.  The Investor consents to
the disclosure to U.S. regulators and law enforcement authorities by the Company
and its affiliates and agents of such information about the Investor as the
Company reasonably deems necessary or appropriate to comply with applicable U.S.
anti-money laundering, antiterrorist and asset control laws, regulations, rules
and orders.  If the Investor is a financial institution that is subject to the
PATRIOT Act, Public Law No. 107-56 (Oct. 26, 2001) (the “Patriot Act”), the
Investor represents that the Investor has met all of its respective obligations
under the Patriot Act.  The Investor acknowledges that if, following the
investment in the Company by the Investor, the Company reasonably believes that
the Investor is a Prohibited Investor or is otherwise engaged in suspicious
activity or refuses to provide promptly information that the Company requests,
the Company has the right or may be obligated to prohibit additional
investments, segregate the assets constituting the investment in accordance with
applicable regulations or immediately require Investor to transfer the
Shares.  The Investor further acknowledges that the Investor will not have any
claim against the Company or any of its affiliates or agents for any form of
damages as a result of any of the foregoing actions.


6.           Notices.  All notices, requests, consents and other communications
hereunder shall be in writing, shall be mailed (A) if within the United States
by first-class registered or certified airmail, or nationally recognized
overnight express courier, postage prepaid, or by facsimile, or (B) if delivered
from outside the United States, by International Federal Express or facsimile,
and shall be deemed given (i) if delivered by first-class registered or
certified mail, three business days after so mailed, (ii) if delivered by
nationally recognized overnight carrier, one business day after so mailed, (iii)
if delivered by International Federal Express, two business days after so
mailed, (iv) if delivered by facsimile, upon electronic confirmation of receipt
and shall be delivered as addressed as follows:


(a)           if to the Company, to:


Tungsten Corp.
Block 225, 02-213, Tampines St. 23
Singapore 521225
Attn: Chief Executive Officer
Phone: (702) 553-3026
 
 
11

--------------------------------------------------------------------------------

 


(b)           with a copy to:


Greenberg Traurig LLP
1201 K Street, Suite 1100
Sacramento, CA 95814
Attn:  Mark C Lee
Phone:  (916) 442-1111
Fax:  (916) 448-1709


 
(c)
if to the Investor, at its address on the signature page hereto, or at such
other address or addresses as may have been furnished to the Company in writing.



7.           Changes.  This Agreement may not be modified or amended except
pursuant to an instrument in writing signed by the Company and the Investor.


8.           Headings.  The headings of the various sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be part of this Agreement.


9.           Severability.  In case any provision contained in this Agreement
should be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby.


10.         Governing Law.  This Agreement shall be governed by, and construed
in accordance with, the internal laws of the State of Nevada, without giving
effect to the principles of conflicts of law.


11.         Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute but one instrument, and shall become effective
when one or more counterparts have been signed by each party hereto and
delivered to the other parties.


12.           Rule 144.  The Company covenants that it will timely file the
reports required to be filed by it under the Securities Act and the Exchange Act
and the rules and regulations adopted by the SEC thereunder (or, if the Company
is not required to file such reports, it will, upon the request of the Investor
holding Shares purchased hereunder made after the first anniversary of the
Closing Date, make publicly available such information as necessary to permit
sales pursuant to Rule 144 under the Securities Act), and it will take such
further action as the Investor may reasonably request, all to the extent
required from time to time to enable such Investor to sell Shares purchased
hereunder without registration under the Securities Act within the limitation of
the exemptions provided by (a) Rule 144 under the Securities Act, as such Rule
may be amended from time to time, or (b) any similar rule or regulation
hereafter adopted by the SEC.  Upon the request of the Investor, the Company
will deliver to such holder a written statement as to whether it has complied
with such information and requirements.


13.           Confidential Information.  The Investor represents to the Company
that, at all times during the Company’s offering of the Shares, the Investor has
maintained in confidence all non-public information regarding the Company
received by the Investor from the Company or its agents, and covenants that it
will continue to maintain in confidence such information and shall not use such
information for any purpose other than to evaluate the purchase of the Shares
until such information (a) becomes generally publicly available other than
through a violation of this provision by the Investor or its agents or (b) is
required to be disclosed in legal proceedings (such as by deposition,
interrogatory, request for documents, subpoena, civil investigation demand,
filing with any governmental authority or similar process), provided, however,
that before making any use or disclosure in reliance on this subparagraph (b)
the Investor shall give the Company at least fifteen (15) days prior written
notice (or such shorter period as required by law) specifying the circumstances
giving rise thereto and will furnish only that portion of the non-public
information which is legally required and will exercise its best efforts to
obtain reliable assurance that confidential treatment will be accorded any
non-public information so furnished.
 
 
12

--------------------------------------------------------------------------------

 

ANNEX II


RISK FACTORS


The risks described below are the ones the Company believes are the most
important for the Investor to consider, although these risks are not the only
ones that the Company faces. If events anticipated by any of the following risks
actually occur, the Company’s business, operating results or financial condition
could suffer and the trading price of the Company’s common stock could decline.


FURTHER, THE RISKS DESCRIBED BELOW ASSUME THE CONSUMMATION OF A PROPOSED REVERSE
ACQUISITION TRANSACTION BETWEEN THE COMPANY, GUY MARTIN AND NEVADA TUNGSTEN
HOLDINGS LTD., A NEVADA CORPORATION (“TUNGSTEN HOLDINGS”), PURSUANT TO WHICH THE
COMPANY WILL ACQUIRE ALL OF THE ISSUED AND OUTSTANDING SHARES OF TUNGSTEN
HOLDINGS’ COMMON STOCK FROM GUY MARTIN IN EXCHANGE FOR THE ISSUANCE BY THE
COMPANY OF 3,000,000 SHARES OF ITS COMMON STOCK TO GUY MARTIN, AND THE PAYMENT
OF $100,000 (THE “EXCHANGE TRANSACTION”).  THE SOLE ASSET OF TUNGSTEN HOLDINGS
IS AN OPTION TO ACQUIRE ALL TUNGSTEN RIGHTS IN REGARDS TO 32 PATENTED AND
UNPATENTED MINING CLAIMS SITUATED IN WHITE PINE COUNTRY, NEVADA PURSUANT TO AN
OPTION AGREEMENT BY AND BETWEEN VISCOUNT NEVADA HOLDINGS LTD. AND TUNGSTEN
HOLDINGS.  ASSUMING THE SUCCESSFUL CLOSING OF THE EXCHANGE TRANSACTION, TUNGSTEN
HOLDINGS SHALL BECOME A WHOLLY-OWNED SUBSIDIARY OF THE COMPANY AND THE COMPANY
WILL BE AN EXPLORATION STAGE MINING COMPANY ENGAGED IN THE IDENTIFICATION,
ACQUISITION, AND EXPLORATION OF METALS AND MINERALS WITH A FOCUS ON TUNGSTEN
MINERALIZATION ON A PROPERTY LOCATED IN NEVADA.


AS USED BELOW, “WE,” “US” AND “OUR” REFER COLLECTIVELY TO TUNGSTEN CORP. AND
TUNGSTEN HOLDINGS, AND REFERENCES TO THE “COMPANY” REFER TO THE COMPANY AFTER
GIVING EFFECT TO THE EXCHANGE TRANSACTION.


Risks Associated With Mining
 
Our property is in the exploration stage. There is no assurance that we can
establish the existence of any mineral resource on our property in commercially
exploitable quantities. Until we can do so, we cannot earn any revenues from
operations and if we do not do so we will lose all of the funds that we expend
on exploration. If we do not discover any mineral resource in a commercially
exploitable quantity, our business could fail.
 
Despite past production on our mineral property, we have not established that it
contains any mineral reserve, nor can there be any assurance that we will be
able to do so. If we do not, our business could fail.
 
A mineral reserve is defined by the Securities and Exchange Commission in its
Industry Guide 7 (which can be viewed over the Internet at
http://www.sec.gov/divisions/corpfin/forms/industry.htm#secguide7) as that part
of a mineral deposit which could be economically and legally extracted or
produced at the time of the reserve determination. The probability of an
individual prospect ever having a "reserve" that meets the requirements of the
Securities and Exchange Commission's Industry Guide 7 is extremely remote; in
all probability our mineral resource property does not contain any 'reserve' and
any funds that we spend on exploration will probably be lost.
 
Even if we do eventually discover a mineral reserve on our property, there can
be no assurance that we will be able to develop our property into a producing
mine and extract those resources. Both mineral exploration and development
involve a high degree of risk and few properties which are explored are
ultimately developed into producing mines.
 
The commercial viability of an established mineral deposit will depend on a
number of factors including, by way of example, the size, grade and other
attributes of the mineral deposit, the proximity of the resource to
infrastructure such as a smelter, roads and a point for shipping, government
regulation and market prices. Most of these factors will be beyond our control,
and any of them could increase costs and make extraction of any identified
mineral resource unprofitable.
 
 
13

--------------------------------------------------------------------------------

 
 
Mineral operations are subject to applicable law and government regulation. Even
if we discover a mineral resource in a commercially exploitable quantity, these
laws and regulations could restrict or prohibit the exploitation of that mineral
resource. If we cannot exploit any mineral resource that we might discover on
our property, our business may fail.
 
Both mineral exploration and extraction require permits from various foreign,
federal, state, provincial and local governmental authorities and are governed
by laws and regulations, including those with respect to prospecting, mine
development, mineral production, transport, export, taxation, labor standards,
occupational health, waste disposal, toxic substances, land use, environmental
protection, mine safety and other matters. There can be no assurance that we
will be able to obtain or maintain any of the permits required for the continued
exploration of our mineral properties or for the construction and operation of a
mine on our properties at economically viable costs. If we cannot accomplish
these objectives, our business could fail.
 
We believe that we are in compliance with all material laws and regulations that
currently apply to our activities but there can be no assurance that we can
continue to remain in compliance. Current laws and regulations could be amended
and we might not be able to comply with them, as amended. Further, there can be
no assurance that we will be able to obtain or maintain all permits necessary
for our future operations, or that we will be able to obtain them on reasonable
terms. To the extent such approvals are required and are not obtained, we may be
delayed or prohibited from proceeding with planned exploration or development of
our mineral properties.
 
If we establish the existence of a mineral resource on our property in a
commercially exploitable quantity, we will require additional capital in order
to develop the property into a producing mine. If we cannot raise this
additional capital, we will not be able to exploit the resource, and our
business could fail.
 
If we do discover mineral resources in commercially exploitable quantities on
our property, we will be required to expend substantial sums of money to
establish the extent of the resource, develop processes to extract it and
develop extraction and processing facilities and infrastructure. Although we may
derive substantial benefits from the discovery of a major deposit, there can be
no assurance that such a resource will be large enough to justify commercial
operations, nor can there be any assurance that we will be able to raise the
funds required for development on a timely basis. If we cannot raise the
necessary capital or complete the necessary facilities and infrastructure, our
business may fail.
 
Mineral exploration and development is subject to extraordinary operating risks.
We do not currently insure against these risks. In the event of a cave-in or
similar occurrence, our liability may exceed our resources, which would have an
adverse impact on our company.
 
Mineral exploration, development and production involve many risks which even a
combination of experience, knowledge and careful evaluation may not be able to
overcome. Our operations will be subject to all the hazards and risks inherent
in the exploration for mineral resources and, if we discover a mineral resource
in commercially exploitable quantity, our operations could be subject to all of
the hazards and risks inherent in the development and production of resources,
including liability for pollution, cave-ins or similar hazards against which we
cannot insure or against which we may elect not to insure. Any such event could
result in work stoppages and damage to property, including damage to the
environment. We do not currently maintain any insurance coverage against these
operating hazards. The payment of any liabilities that arise from any such
occurrence would have a material adverse impact on our company.
 
Mineral prices are subject to dramatic and unpredictable fluctuations.
 
We expect to derive revenues, if any, either from the sale of our mineral rights
or from the extraction and sale of ore. The price of those commodities has
fluctuated widely in recent years, and is affected by numerous factors beyond
our control, including international, economic and political trends,
expectations of inflation, currency exchange fluctuations, interest rates,
global or regional consumptive patterns, speculative activities and increased
production due to new extraction developments and improved extraction and
production methods. The effect of these factors on the price of base and
precious metals, and therefore the economic viability of any of our exploration
properties and projects, cannot accurately be predicted.
 
 
14

--------------------------------------------------------------------------------

 
 
The mining industry is highly competitive and there is no assurance that we will
continue to be successful in acquiring mineral claims. If we cannot continue to
acquire properties to explore for mineral resources, we may be required to
reduce or cease operations.
 
The mineral exploration, development, and production industry is largely
un-integrated. In identifying and acquiring mineral resource properties, we
compete with many companies possessing greater financial resources and technical
facilities. This competition could adversely affect our ability to acquire
suitable prospects for exploration in the future. Accordingly, there can be no
assurance that we will acquire any interest in additional mineral resource
properties that might yield reserves or result in commercial mining operations.
 
An adequate supply of water may not be available to undertake mining and
production at our property.
 
The amount of water that we are entitled to use from wells must be determined by
the appropriate regulatory authorities. A determination of these rights is
dependent in part on our ability to demonstrate a beneficial use for the amount
of water that we intend to use. Unless we are successful in developing a
property to a point where it can commence commercial production of tungsten or
other precious metals, we may not be able to demonstrate such beneficial use.
Accordingly, there is no assurance that we will have access to the amount of
water needed to operate a mine at our property.
 
Title to mineral properties can be uncertain and we are at risk of loss of
ownership of our property.
 
Our ability to explore and operate our property depends on the validity of title
to that property. Unpatented mining claims provide only possessory title and
their validity is often subject to contest by third parties or the federal
government, which makes the validity of unpatented mining claims uncertain and
generally more risky. These uncertainties relate to such things as the
sufficiency of mineral discovery, proper posting and marking of boundaries,
assessment work, and possible conflicts with other claims not determinable from
descriptions of record. We have not obtained a title opinion on any of our
properties, with the attendant risk that title to some claims, particularly
title to undeveloped property, may be defective. There may be valid challenges
to the title to our property which, if successful, could impair development
and/or operations. We remain at risk that the mining claims may be forfeited
either to the United States or to rival private claimants due to failure to
comply with statutory requirements as to location and maintenance of the claims
or challenges to whether a discovery of a valuable mineral exists on every
claim.
 
Government regulation may adversely affect our business and planned operations.
 
Mineral exploration and development activities are subject to various laws
governing prospecting, development, taxes, labor standards and occupational
health, mine safety, toxic substances, land use, water use, land claims of local
people, and other matters. We cannot assure you that new rules and regulations
will not be enacted or that existing rules and regulations will not be applied
in a manner which could limit or curtail our exploration or development of our
property.
 
Our operating costs could be adversely affected by inflationary pressures
especially to labor, equipment, and fuel costs.
 
The global economy is currently experiencing a period of high commodity prices
and as a result the mining industry is attempting to increase production at new
and existing projects, while also seeking to discover, explore and develop new
projects. This has caused significant upward price pressures in the costs of
mineral exploration companies, especially in the areas of skilled labor and
drilling equipment, both of which are in tight supply and whose costs are
increasing. Continued upward price pressures in our exploration costs may have
an adverse impact to our business.
 
Severe weather or violent storms could materially affect our operations due to
damage or delays caused by such weather.
 
 
15

--------------------------------------------------------------------------------

 
 
Our exploration activities are subject to normal seasonal weather conditions
that often hamper and may temporarily prevent exploration activities. There is a
risk that unexpectedly harsh weather or violent storms could affect areas where
we conduct exploration activities. Delays or damage caused by severe weather
could materially affect our operations or our financial position.
 
Our business is dependent on key executives and the loss of any of our key
executives could adversely affect our business, future operations and financial
condition.
 
We are dependent on the services of our executive officers, Guy Martin and
Douglas Oliver. The foregoing officers have many years of experience and
extensive backgrounds in the mining industry in general. We may not be able to
replace that experience and knowledge with other individuals. We do not have
“Key-Man” life insurance policies on either Mr. Martin or Mr. Oliver. The loss
of any of our current executive officers or our inability to attract and retain
additional highly skilled employees may adversely affect our business, future
operations, and financial condition.
 
Legislation has been proposed that could significantly affect the mining
industry in the United States of America.
 
Members of the U.S. Congress have repeatedly introduced bills which would
supplant or alter the provisions of the Mining Law of 1872.  If enacted, such
legislation could change the cost of holding unpatented mining claims and could
significantly impact our ability to develop mineralized material on unpatented
mining claims.
 
A significant portion of the present Cherry Creek Tungsten Project’s land
position is located on unpatented mining claims located on U.S. federal public
lands.  The rights to use such claims are granted under the Mining Law of
1872.  Unpatented mining claims are unique property interests in the United
States, and are generally considered to be subject to greater title risk than
other real property interests because the validity of unpatented mining claims
is often uncertain.  This uncertainty arises, in part, out of the complex
federal and state laws and regulations under the 1872 Mining Law and the
interaction of the 1872 Mining Law and other federal and state laws, such as
those enacted for the protection of the environment.
 
In recent years, the U.S. Congress has considered a number of proposed
amendments to the 1872 Mining Law.  If adopted, such legislation could, among
other things:
 
·
 impose a royalty on the production of metals or minerals from unpatented mining
claims;

 
·
 reduce or prohibit the ability of a mining company to expand its operations;
and

 
·
 require a material change in the method of exploiting the reserves located on
unpatented mining claims.

 
All of the foregoing could adversely affect the economic and financial viability
of future mining operations at the Cherry Creek Tungsten Project.  Although it
is impossible to predict at this point what any legislated royalties might be,
enactment could adversely affect the potential for development of such federal
unpatented mining claims.
 
Amendments to current laws, regulations, and permits governing operations and
activities of mining and exploration companies, or more stringent implementation
thereof, could have a material adverse impact on our business and cause
increases in exploration expenses, capital expenditures, or production costs or
reduction in levels of production at producing properties or require abandonment
or delays in development of new mining properties.


Fluctuating tungsten prices could negatively impact our business plan. 
 
The potential for profitability of our tungsten mining operations and the value
of our mining properties are directly related to the market price of
tungsten.  Tungsten is typically priced according to metric ton units (mtu) of
Ammonium Paratungstate (APT), which is equal to 10 kg. 1 MTU of APT contains
approximately 7.93kgs of tungsten. APT and concentrate prices are mainly based
on quotations published twice weekly by London's metal bulletin and other trade
journals (ITIA). The price of tungsten may have a significant influence on the
market price of our shares.  If we obtain positive drill results and progress
our property to a point where a commercial production decision can be made, our
decision to put a mine into production and to commit the funds necessary for
that purpose must be made long before any revenue from production would be
received.  A decrease in the price of tungsten at any time during future
exploration and development may prevent our property from being economically
mined or result in the write-off of assets whose value is impaired as a result
of lower tungsten prices.  The price of tungsten is affected by numerous factors
beyond our control, including inflation, fluctuation of the United States dollar
and foreign
 
 
16

--------------------------------------------------------------------------------

 
 
currencies, global and regional demand, and the political and economic
conditions of major tungsten producing countries throughout the world.  The
volatility of mineral prices represents a substantial risk which no amount of
planning or technical expertise can fully eliminate.  In the event tungsten
prices decline and remain low for prolonged periods of time, we might be unable
to develop our properties or produce any revenue.
 
The volatility in tungsten prices is illustrated by the following table, which
sets forth, for the periods indicated (calendar year), the quotations published
by London’s “Metal Bulletin” as reproduced by the International Tungsten
Industry Association.


[pg11.jpg]

Source – http://www.itia.info/tungsten-prices.html


The US APT quotation (stu) and the FeW quotation have been converted to mtu of
WO3 to facilitate price comparisons and the annual averages have been calculated
by ITIA. A metric ton unit (mtu) is 10kg.  A metric ton unit of tungsten
trioxide (WO3) contains 7.93kgs of tungsten. A short ton unit (stu) is 20
pounds.


Estimates of mineralized materials are subject to geologic uncertainty and
inherent sample variability.
 
Although the estimated resources at our existing property will be delineated
with appropriately spaced drilling, there is inherent variability between
duplicate samples taken adjacent to each other and between sampling points that
cannot be reasonably eliminated.  There also may be unknown geologic details
that have not been identified or correctly appreciated at the proposed level of
delineation.  This results in uncertainties that cannot be reasonably eliminated
from the estimation process.  Some of the resulting variances can have a
positive effect and others can have a negative effect on mining and processing
operations.  Acceptance of these uncertainties is part of any mining operation.
 
 
17

--------------------------------------------------------------------------------

 

Risks Related To Our Company
 
The fact that we have not earned any operating revenues since our inception
raises substantial doubt about our ability to continue to explore our mineral
properties as a going concern.
 
We have not generated any revenue from operations since our inception and we
anticipate that we will continue to incur operating expenses without revenues
unless and until we are able to identify a mineral resource in a commercially
exploitable quantity on our mineral property and we build and operate a mine. We
had cash in the amount of $7,163 as of December 31, 2012. At December 31, 2012,
we had working capital deficit of $42,890. We incurred a net loss of $21,600
since inception. We estimate our average monthly operating expenses to be
approximately $35,000, including mineral property costs, management services and
administrative costs. Should the results of our planned exploration require us
to increase our current operating budget, we may have to raise additional funds
to meet our currently budgeted operating requirements for the next 12 months. As
we cannot assure a lender that we will be able to successfully explore and
develop our mineral property, we will probably find it difficult to raise debt
financing from traditional lending sources. We have traditionally raised our
operating capital from sales of equity securities, but there can be no assurance
that we will continue to be able to do so. If we cannot raise the money that we
need to continue exploration of our mineral property, we may be forced to delay,
scale back, or eliminate our exploration activities. If any of these were to
occur, there is a substantial risk that our business would fail.
 
Our future is dependent upon our ability to obtain financing. If we do not
obtain such financing, we may have to cease our exploration activities and
investors could lose their entire investment.
 
There is no assurance that we will operate profitably or generate positive cash
flow in the future. We will require additional financing in order to proceed
beyond the first few months of our exploration program. We will also require
additional financing for the fees we must pay to maintain our status in relation
to the rights to our property and to pay the fees and expenses necessary to
become and operate as a public company. We will also need more funds if the
costs of the exploration of our existing projects are greater than we have
anticipated. We will also require additional financing to sustain our business
operations if we are not successful in earning revenues. We may not be able to
obtain financing on commercially reasonable terms or terms that are acceptable
to us when it is required. Our future is dependent upon our ability to obtain
financing. If we do not obtain such financing, our business could fail and
investors could lose their entire investment.
 
Because we may never earn revenues from our operations, our business may fail
and then investors may lose all of their investment in our company.
 
We have no history of revenues from operations. We have yet to generate positive
earnings and there can be no assurance that we will ever operate profitably. Our
company has a limited operating history and is in the exploration stage. The
success of our company is significantly dependent on the uncertain events of the
discovery and exploitation of mineral reserves on our property or selling the
rights to exploit those mineral reserves. If our business plan is not successful
and we are not able to operate profitably, then our stock may become worthless
and investors may lose all of their investment in our company.
 
Prior to completion of the exploration and pre-feasibility and feasibility
stages, we anticipate that we will incur increased operating expenses without
realizing any revenues. We therefore expect to incur significant losses into the
foreseeable future. We recognize that if we are unable to generate significant
revenues from the exploration of our mineral claims in the future, we will not
be able to earn profits or continue operations. There is no history upon which
to base any assumption as to the likelihood that we will prove successful, and
we can provide no assurance that we will generate any revenues or ever achieve
profitability. If we are unsuccessful in addressing these risks, our business
will fail and investors may lose all of their investment in our company.


We may be required to incur significant costs and require significant management
resources to evaluate our internal control over financial reporting as required
under Section 404 of the Sarbanes-Oxley Act, and any failure to comply or any
adverse result from such evaluation may have an adverse effect on our stock
price.
 
 
18

--------------------------------------------------------------------------------

 
 
As a smaller reporting company as defined in Rule 12b-2 under the Securities
Exchange Act of 1934, as amended, we are required to evaluate our internal
control over financial reporting under Section 404 of the Sarbanes-Oxley Act of
2002 (“Section 404”). Section 404 requires us to include an internal control
report with our Annual Report on Form 10-K. This report must include
management’s assessment of the effectiveness of our internal control over
financial reporting as of the end of the fiscal year. This report must also
include disclosure of any material weaknesses in internal control over financial
reporting that we have identified. Failure to comply, or any adverse results
from such evaluation could result in a loss of investor confidence in our
financial reports and have an adverse effect on the trading price of our equity
securities. As of October 31, 2012, the management of the Company assessed the
effectiveness of the Company’s internal control over financial reporting based
on the criteria for effective internal control over financial reporting
established in Internal Control - Integrated Framework issued by the Committee
of Sponsoring Organizations of the Treadway Commission (“COSO”) and SEC guidance
on conducting such assessments. Management concluded, as of the quarter ended
October 31, 2012, that its internal controls and procedures were effective to
detect the inappropriate application of U.S. GAAP rules.
 
Achieving continued compliance with Section 404 may require us to incur
significant costs and expend significant time and management resources. No
assurance can be given that we will be able to fully comply with Section 404 or
that we and our independent registered public accounting firm would be able to
conclude that our internal control over financial reporting is effective at
fiscal year end. As a result, investors could lose confidence in our reported
financial information, which could have an adverse effect on the trading price
of our securities, as well as subject us to civil or criminal investigations and
penalties. In addition, our independent registered public accounting firm may
not agree with our management’s assessment or conclude that our internal control
over financial reporting is operating effectively.
 
Risks Associated with Our Common Stock
 
Trading on the OTC Bulletin Board may be volatile and sporadic, which could
depress the market price of our common stock and make it difficult for our
stockholders to resell their shares.
 
Our common stock is quoted on the OTC Bulletin Board service of the Financial
Industry Regulatory Authority. Trading in stock quoted on the OTC Bulletin Board
is often thin and characterized by wide fluctuations in trading prices, due to
many factors that may have little to do with our operations or business
prospects. This volatility could depress the market price of our common stock
for reasons unrelated to operating performance. Moreover, the OTC Bulletin Board
is not a stock exchange, and trading of securities on the OTC Bulletin Board is
often more sporadic than the trading of securities listed on a quotation system
like NASDAQ or a stock exchange like NYSE Amex. Accordingly, shareholders may
have difficulty reselling any of their shares.
 
Our stock is a penny stock. Trading of our stock may be restricted by the SEC’s
penny stock regulations and FINRA’s sales practice requirements, which may limit
a stockholder’s ability to buy and sell our stock.
 
Our stock is a penny stock. The Securities and Exchange Commission has adopted
Rule 15g-9 which generally defines “penny stock” to be any equity security that
has a market price (as defined) less than $5.00 per share or an exercise price
of less than $5.00 per share, subject to certain exceptions. Our securities are
covered by the penny stock rules, which impose additional sales practice
requirements on broker-dealers who sell to persons other than established
customers and “accredited investors”. The term “accredited investor” refers
generally to institutions with assets in excess of $5,000,000 or individuals
with a net worth in excess of $1,000,000 or annual income exceeding $200,000 or
$300,000 jointly with their spouse. The penny stock rules require a
broker-dealer, prior to a transaction in a penny stock not otherwise exempt from
the rules, to deliver a standardized risk disclosure document in a form prepared
by the SEC which provides information about penny stocks and the nature and
level of risks in the penny stock market. The broker-dealer also must provide
the customer with current bid and offer quotations for the penny stock, the
compensation of the broker-dealer and its salesperson in the transaction and
monthly account statements showing the market value of each penny stock held in
the customer’s account. The bid and offer quotations, and the broker-dealer and
salesperson compensation information, must be given to the customer orally or in
writing prior to effecting the transaction and must be given to the customer in
writing before or with the customer’s confirmation. In addition, the penny stock
rules require that prior to a transaction in a penny stock not otherwise exempt
from these rules, the broker-dealer must make a special written determination
that the penny stock is a suitable investment for the purchaser and receive the
purchaser’s written agreement to the transaction. These disclosure requirements
may have the effect of reducing the level of trading activity in the secondary
market for the stock that is subject to these penny stock rules. Consequently,
these penny stock rules may affect the ability of broker-dealers to trade our
securities. We believe that the penny stock rules discourage investor interest
in, and limit the marketability of, our common stock.
 
 
19

--------------------------------------------------------------------------------

 
 
In addition to the “penny stock” rules promulgated by the Securities and
Exchange Commission, the Financial Industry Regulatory Authority has adopted
rules that require that in recommending an investment to a customer, a
broker-dealer must have reasonable grounds for believing that the investment is
suitable for that customer. Prior to recommending speculative low priced
securities to their non-institutional customers, broker-dealers must make
reasonable efforts to obtain information about the customer’s financial status,
tax status, investment objectives and other information. Under interpretations
of these rules, the Financial Industry Regulatory Authority believes that there
is a high probability that speculative low-priced securities will not be
suitable for at least some customers. The Financial Industry Regulatory
Authority ’ requirements make it more difficult for broker-dealers to recommend
that their customers buy our common stock, which may limit your ability to buy
and sell our stock.
 
To date, we have not paid any cash dividends and no cash dividends will be paid
in the foreseeable future.
 
We do not anticipate paying cash dividends on our common stock in the
foreseeable future and we may not have sufficient funds legally available to pay
dividends. Even if the funds are legally available for distribution, we may
nevertheless decide not to pay any dividends. We presently intend to retain all
earnings for our operations.
 
The elimination of monetary liability against our directors, officers and
employees under Nevada law and the existence of indemnification rights to our
directors, officers and employees may result in substantial expenditures by our
company and may discourage lawsuits against our directors, officers and
employees.
 
Our Bylaws contain a provision permitting us to indemnify our directors and
executive officers, and former directors and executive officers, to the fullest
extent provided by Nevada law. The foregoing indemnification obligations could
result in the Company incurring substantial expenditures to cover the cost of
settlement or damage awards against directors and officers, which we may be
unable to recoup. These provisions and resultant costs may also discourage our
company from bringing a lawsuit against directors and officers for breaches of
their fiduciary duties, and may similarly discourage the filing of derivative
litigation by our shareholders against our directors and officers even though
such actions, if successful, might otherwise benefit our company and
shareholders.
 
The relative lack of public company experience of our management team may put us
at a competitive disadvantage.
 
Our management team lacks public company experience and is generally unfamiliar
with the requirements of the United States securities laws and U.S. Generally
Accepted Accounting Principles, which could impair our ability to comply with
legal and regulatory requirements such as those imposed by Sarbanes-Oxley Act of
2002. The individuals who now constitute our senior management team have never
had responsibility for managing a publicly traded company. Such responsibilities
include complying with federal securities laws and making required disclosures
on a timely basis. Our senior management may not be able to implement programs
and policies in an effective and timely manner that adequately responds to such
increased legal, regulatory compliance and reporting requirements. Our failure
to comply with all applicable requirements could lead to the imposition of fines
and penalties and distract our management from attending to the growth of our
business.
 
If we issue additional shares in the future, whether in connection with a
financing or in exchange for services or rights, it will result in the dilution
of our existing stockholders.
 
Our articles of incorporation authorize the issuance of up to 300,000,000 shares
of common stock, par value $0.0001, and 25,000,000 shares of preferred stock,
par value $0.0001.  Our Board of Directors may choose to issue some or all of
such shares to acquire one or more companies or properties, to fund our overhead
and general operating requirements and in exchange for services rendered to the
Company. Such issuances may not require the approval of our shareholders.  Any
future issuances may reduce the book value per share and may contribute to a
reduction in the market price of the outstanding shares of our common stock.  If
we issue any such additional shares in the future, such issuance will reduce the
proportionate ownership and voting power of all current shareholders.
 
 
20

--------------------------------------------------------------------------------

 
 
Shares of our common stock that have not been registered under the Securities
Act of 1933, as amended, regardless of whether such shares are restricted or
unrestricted, are subject to resale restrictions imposed by Rule 144, including
those set forth in Rule 144(i) which apply to a “shell company.” In addition,
any shares of our common stock that are held by affiliates, including any
received in a registered offering, will be subject to the resale restrictions of
Rule 144(i).
 
Pursuant to Rule 144 of the Securities Act of 1933, as amended (“Rule 144”), a
“shell company” is defined as a company that has no or nominal operations; and,
either no or nominal assets; assets consisting solely of cash and cash
equivalents; or assets consisting of any amount of cash and cash equivalents and
nominal other assets. As such, we were a “shell company” pursuant to Rule 144
prior to the consummation of the Transaction, and as such, sales of our
securities pursuant to Rule 144 are not able to be made until a period of at
least twelve months has elapsed from the date that this Current Report on Form
8-K has been filed with the Commission reflecting the Company’s status as a non-
“shell company.” Therefore, any restricted securities we sell in the future or
issue to consultants or employees, in consideration for services rendered or for
any other purpose will have no liquidity until and unless such securities are
registered with the Commission and/or until a year after the date of the filing
of this Current Report on Form 8-K and we have otherwise complied with the other
requirements of Rule 144. As a result, it may be harder for us to fund our
operations and pay our consultants with our securities instead of cash.
Furthermore, it will be harder for us to raise funding through the sale of debt
or equity securities unless we agree to register such securities with the
Commission, which could cause us to expend additional resources in the future.
Our previous status as a “shell company” could prevent us from raising
additional funds, engaging consultants, and using our securities to pay for any
acquisitions (although none are currently planned), which could cause the value
of our securities, if any, to decline in value or become worthless. Lastly, any
shares held by affiliates, including shares received in any registered offering,
will be subject to the resale restrictions of Rule 144(i).


THE FOREGOING RISK FACTORS DO NOT PURPORT TO BE A COMPLETE EXPLANATION OF ALL OF
THE RISKS INVOLVED IN PURCHASING THE SHARES OFFERED HEREIN.  POTENTIAL INVESTORS
SHOULD READ THIS MEMORANDUM IN ITS ENTIRETY AND REVIEW THE COMPANY’S EXCHANGE
ACT DOCUMENTS BEFORE DETERMINING WHETHER TO PURCHASE THE SHARES.

 
21

--------------------------------------------------------------------------------

 
